Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Applicant’s election without traverse of Invention Group I, including claims 1-19, 29-50, in the reply filed on 2/2/2021 is acknowledged.  Claims 1-19, 29-50 are now examined.

Drawings
3.           The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference numerals for Figures 1-8 and 10 are not provided.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
4.          The disclosure is objected to because of the following informalities:   
The reference numeral “FIG. 6” in paragraph 0023, should change to ---FIG. 7---.
The reference numeral “312” in paragraph 0030, should change to ---316---.
The reference numeral “412” in paragraph 0037, should change to ---416---.
Appropriate correction is required for further informalities.

Claim Rejections - 35 USC § 112
5.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.           Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the computing devices" in line 7.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.             Claim(s) 1-2, 12, 16, 19, 29-31, 41, 43-44, 46-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (EP 1 858 179 A1).
              Regarding claim 1, Nakagawa teaches a light-based communication system (see abstract and fig. 1), comprising:
              a light transmitting device (106 in fig. 1) including a light source (LED GROUP 115, fig. 1);
              a shutter system (113, fig. 1) coupled to the light transmitting device (106, 115, fig. 1);
              a computing device (101, fig. 1) coupled to the shutter system (113, fig. 1), the computing device (101, fig. 1) including a set of instruction to: receive a first set of information from a user (see paragraph 0069, for example the DATA entered to computer 101); and control the shutter system (113, fig. 1) so as to modulate (see MODULATOR 211 in fig. 7) the output of the light source (the LED GROUP 115) in such a way so as to transmit the first set of information to a third party (for example, the LIGHT RECEPTION TERMINAL 107 in fig. 1).

                  Regarding claim 2, Nakagawa teaches the shutter system (113, fig. 1) is one of a mechanical shutter or an electronic shutter (paragraph 0075, lines 1-12, note that selector 113 is an electrical selector).
                   Regarding claim 12, Nakagawa teaches the shutter system (113, fig. 1) uses drive electronics (see paragraph 0081) to modulate the light source (the LEDs of unit 115).
                  Regarding claim 16, Nakagawa teaches the shutter system (113, fig. 1) is a flashing LED set (see paragraph 0076, lines 5-7).


                  Regarding claim 29, Nakagawa also teaches a method of communication using a light source (106, fig. 1), the method comprising: providing a light transmitting device (115, fig. 1); entering a message (paragraph 0069) to be sent to a distant party (107, fig. 1) into a computing device (101, fig. 1), the computing device (101, fig. 1) in electronic communication (102, 103, fig. 1) with the light transmitting device (115, fig. 1); converting the message into a code suitable for transmission via light (see paragraphs 0086, 0087); and modulating the light transmitting device with the computing device so as to send the code (paragraph 0086, lines 8-11, paragraph 0087, lines 2-6, paragraph 0089, lines 10-16) to the distant third party (107, fig. 1).

                 Regarding claim 30, Nakagawa also teaches the modulating is accomplished by using a shutter system (113, fig. 1).
                 Regarding claim 31, Nakagawa also teaches the shutter system (113, fig. 1) is one of a mechanical shutter or an electrical shutter (paragraph 0075, lines lines 1-14).
                 Regarding claim 41, Nakagawa also teaches the shutter system (113, fig. 1) uses drive electronics (paragraph 0075, lines 1-7) to modulate the light source (paragraph 0076).
                 Regarding claim 43, Nakagawa further teaches receiving (see 213 in fig. 7) a light signal (UPLINK, fig. 7) representative of information sent from the distant party (202, fig. 7). 

                 Regarding claim 46, Nakagawa further teaches the shutter system is a flashing LED set (see 212 in fig. 7 and paragraph 0076, lines 5-7).
                 Regarding claim 47, Nakagawa further teaches the flashing LED set (212, fig. 7) includes visual light LEDs (see WHITE LIGHT EMITTING ELEMENT, fig. 22) or infrared LEDs (see INFRARED LIGHT EMITTING ELEMENT in fig. 22).
                 Regarding claim 48, Nakagawa further teaches the flashing LED set (see 212, fig. 7) includes a photodiode (213, fig. 7) coupled to the rear receiver (213, fig. 7) of the flashing LED set (212, fig. 7). 
                 Regarding claim 49, Nakagawa teaches the computing device (101, fig. 1) simultaneously sends and receives coded messages (paragraph 0086, lines 8-11 and paragraph 0087) via the light transmitting device (the LED GROUP 115). 
                 Regarding claim 50, Nakagawa further teaches the modulating is accomplished by using drive electronics (see paragraphs 0070, 0071, 0072).

9.               Claim(s) 1-2, 12, 29-31, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfano et al. (US Patent No: 5,150,248).
                Regarding claim 1, Alfano teaches a light-based communication system (11, fig. 1), comprising:
                a light transmitting device (13 in fig. 1) including a light source (13-1, fig. 1);
                a shutter system (19, fig. 1) coupled to the light transmitting device (13, fig. 1);


                   Regarding claim 2, Alfano teaches the shutter system (19, fig. 1) is one of a mechanical shutter or an electronic shutter (col. 8, lines 4-7).
                   Regarding claim 12, Alfano teaches the shutter system (19, fig. 1) uses drive electronics (col. 8, lines 4-5) to modulate the light source (col. 6, lines 26-33).

                   Regarding claim 29, Alfano also teaches a method of communication using a light source (13-1, fig. 1), the method comprising: providing a light transmitting device (13, fig. 1); entering a message (col. 6, line 32) to be sent to a distant party (col. 7, lines 8-20 and 49, fig. 1) into a computing device (23, fig. 1), the computing device (23, fig. 1) in electronic communication (21, 19, fig. 1) with the light transmitting device (13, fig. 1); converting the message into a code suitable for transmission via light (col. 6, lines 23-33); and modulating the light transmitting device (13, fig. 1) with the computing device (23, fig. 1) so as to send the code (col. 6, lines 30-33) to the distant third party (49, fig. 1).


                 Regarding claim 31, Alfano also teaches the shutter system (19, fig. 1) is one of a mechanical shutter or an electrical shutter ().
                 Regarding claim 41, Alfano also teaches the shutter system (19, fig. 1) uses drive electronics to modulate the light source (col. 8, lines 4-5).
                 
Allowable Subject Matter
10.           Claims 3-11, 13-15, 17-18, 32-40, 42, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
11.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636